NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                Nos. 12-1610 and 12-1611
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                             TYRON WILLIAMS, Appellant

                                     _____________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                 (D.C. Nos. 2-05-cr-00245-001 and 2-06-cr-00724-001)
                     District Judge: Honorable Legrome D. Davis
                                    _____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    March 7, 2013

           Before:    RENDELL, AMBRO, and VANASKIE, Circuit Judges.

                                  (Filed: May 23, 2013)
                                     _____________

                                       OPINION
                                     _____________

VANASKIE, Circuit Judge.

       Appellant Tyron Williams appeals his two twenty-month consecutive prison

sentences resulting from his admitted violations of conditions of his second period of

supervised release, which followed two separate criminal convictions and the revocation

of his first period of supervised release. Pursuant to Anders v. California, 386 U.S. 738

                                             1
(1967), Counsel for Williams asserts that there are no non-frivolous issues on appeal and

seeks to withdraw as counsel. Although informed of his right to file a brief on his own

behalf, Williams has not done so. Having reviewed the record, we agree with Defense

Counsel that there are no non-frivolous grounds on which to base an appeal.

Accordingly, we will affirm the District Court‟s Orders and grant Defense Counsel‟s

motion for leave to withdraw.

                                             I.

       We write primarily for the parties, who are familiar with the facts and procedural

history of this case. Accordingly, we set forth only those facts necessary to our analysis.

       In January of 2006, the District Court sentenced Williams to a forty-month term of

imprisonment, three years of supervised release, a fine, and a special assessment

following his guilty plea to possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(1). (E.D. Pa. No. 05-CR-00245-01.) In September of 2007, in a

separate case, the District Court sentenced Williams to an eighteen-month term of

imprisonment, three years of supervised release, a fine, and a special assessment

following his guilty plea to escape from federal custody in violation of 18 U.S.C. §

751(a). (E.D. Pa. No. 06-CR-00724-01.)

       Williams‟ first period of supervised release following the completion of his prison

sentences resulting from his convictions began in July of 2008. Due to violations of the

conditions of Williams‟ supervised release, the District Court revoked his supervised

release in January of 2009 and sentenced him to a term of thirteen months‟ imprisonment



                                             2
in each criminal case, to be served concurrently, followed by a twenty-three month period

of supervised release.

       Williams‟ second period of supervised release—at issue in this case—began on

November 20, 2009. In October of 2010, the Probation Office filed petitions in both

cases for the revocation of Williams‟ supervised release due to several alleged violations,

including new criminal conduct resulting from an arrest on state charges for drug

possession and intent to deliver and six other technical violations. In December of 2010,

the Probation Office filed amended petitions alleging that Williams was arrested for a

number of state crimes related to a separate incident, including burglary, theft, receipt of

stolen property, and firearms violations. Subsequently, Williams pled guilty in state

court to burglary and criminal conspiracy to commit burglary, and received a sentence of

two to four years‟ imprisonment and two years of probation.

       On February 22, 2012, the District Court conducted a hearing for the revocation of

Williams‟ second period of supervised release. Williams did not contest the technical

violations or the conviction after his guilty plea to the burglary and conspiracy to commit

burglary charges. The Probation Office identified the state conviction as a Grade B

Violation under U.S.S.G. § 7B1.1(a)(2). Williams‟ criminal history category for his first

federal conviction was V and, therefore, the advisory United States Guidelines range was

eighteen to twenty-four months‟ imprisonment. Id. § 7B1.4. Williams‟ criminal history

category for his second federal conviction was VI, which resulted in a Guidelines range

of twenty-one to twenty-seven months‟ imprisonment. Id. Under 18 U.S.C. §

3583(e)(3), the maximum term of imprisonment that the District Court could impose for

                                              3
violating the conditions of supervised release for each of Williams‟ two federal

convictions was two years. After hearing from the Probation Officer, Defense Counsel,

Williams, and the Government, the District Court sentenced Williams to twenty months‟

imprisonment for each case, to be served consecutive to each other and his state prison

sentence.

                                             II.

       The District Court had jurisdiction under 18 U.S.C. §§ 3231 and 3583(e)(3), and

we have appellate jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.

                                             A.

       Pursuant to Anders, if defense counsel‟s review of the district court record

persuades him or her “that the appeal presents no issue of even arguable merit,” 3d Cir.

L.A.R. 109.2(a), counsel may move to withdraw from representation. Counsel must “(1)

. . . satisfy the court that counsel has thoroughly examined the record in search of

appealable issues, and (2) . . . explain why the issues are frivolous.” United States v.

Youla, 241 F.3d 296, 300 (3d Cir. 2001). While counsel need not raise and reject every

conceivable claim, he or she “must meet the „conscientious examination‟ standard set

forth in Anders.” Id. When counsel files an Anders motion, we inquire both “(1) whether

counsel adequately fulfilled [3d Cir. L.A.R. 109.2(a)‟s] requirements; and (2) whether an

independent review of the record presents any nonfrivolous issues.” Id. If we find that

“the Anders brief initially appears adequate on its face,” then “we confine our scrutiny [in

the second step of our analysis] to those portions of the record identified by [the] Anders

brief.” Id. at 301. If we agree with counsel‟s assessment of the appealable issues, we

                                              4
“„will grant trial counsel‟s Anders motion, and dispose of the appeal without appointing

new counsel.‟” Id. at 300 (quoting 3d Cir. L.A.R. 109.2(a)). When reviewing an Anders

motion, we exercise plenary review. Simon v. Gov’t of Virgin Islands, 679 F.3d 109, 114

(3d Cir. 2012).

                                             B.

       Defense Counsel identifies four potentially appealable issues: (1) whether a

probation officer properly may initiate revocation proceedings by petitioning a district

court; (2) whether the revocation proceedings complied with the requirements of Rule

32.1 of the Federal Rules of Criminal Procedure and due process; (3) whether there was

sufficient evidence to find that Williams violated a condition of supervised release; and

(4) whether the sentences the District Court imposed were reasonable. Defense Counsel

has explained thoroughly why each of these four issues is frivolous, and, as a result, we

conclude that Defense Counsel has met the requirements of Anders and 3d Cir. L.A.R.

109.2(a). Therefore, we will limit our independent review to the portions of the record

that Defense Counsel identifies in the Anders brief. See Youla, 241 F.3d at 301. Based

on our own review of the record, we agree that no non-frivolous grounds for appeal exist.

       First, any issue challenging the propriety of the Probation Office initiating the

revocation proceeding by filing a petition for revocation based on violations of

supervised release would be frivolous. Every Court of Appeals to consider the issue has

held that a probation officer may petition the district court to revoke supervised release.

See United States v. Ahlemeier, 391 F.3d 915, 923-24 (8th Cir. 2004) (collecting cases).



                                              5
       Second, the revocation proceedings complied both with the requirements of Rule

32.1, which governs the revocation of supervised release, and with due process. As an

initial matter, the fact that the District Court did not provide Williams a preliminary

hearing is of no moment because he had been in state custody due to his state criminal

matters and therefore he was not in custody for violating supervised release, which would

have triggered the requirement for a preliminary hearing. See Fed. R. Crim. P.

32.1(b)(1). In addition, Williams‟ hearing was held within a reasonable time after his

state adjudication; he was provided written notice of the allegations of his violations in

the form of the Probation Office‟s petition and report; evidence against him was provided

in the petition and at the hearing; he appeared at the hearing and was given an

opportunity to offer evidence on his own behalf (but instead did not contest the

violations); and he was represented by counsel. See Fed. R. Crim. P. 32.1(b)(2) (listing

the rights of a defendant at a revocation hearing). The District Court also provided a

written statement of the evidence it relied upon and its reasoning for revoking Williams‟

supervised release in the form of the hearing transcript and written orders for each case.

See United States v. Maloney, 513 F.3d 350, 356 (3d Cir. 2008) (noting that minimum

requirements of due process require that the factfinder provide a written statement

explaining the evidence he or she relied upon and the reasons for revocation). Therefore,

any argument relating to the adequacy of the revocation proceedings would be frivolous.

       Third, any argument regarding the sufficiency of the evidence for finding that

Williams violated the conditions of supervised release would be frivolous. At his

revocation hearing, Williams did not contest the alleged violations. Indeed, he

                                              6
acknowledged that he had pled guilty and been convicted of new criminal conduct in

state court while on supervised release.

       Finally, any issues relating to Williams‟ sentences would be frivolous because

they were both procedurally and substantively reasonable. Because Williams‟ two

underlying conviction offenses were Class C and D felonies, the District Court could

have imposed a sentence of up to two years‟ imprisonment for each case. See 18 U.S.C.

§ 3583(e)(3); see also United States v. Williams, 675 F.3d 275, 279 (3d Cir. 2012)

(holding that the statutory limit for imprisonment after revocation of supervised release is

not reduced by the aggregate terms of imprisonment due to previous revocations of

supervised release following the conviction offense). In addition, “a district court [has

discretion] to impose consecutive terms of imprisonment upon revocation of supervised

release—even when the sentences for the underlying crimes ran concurrently.” United

States v. Dees, 467 F.3d 847, 851-52 (3d Cir. 2006). Moreover, Williams‟ sentences

were procedurally reasonable, as the District Court based the sentences on appropriately

supported findings of fact, properly calculated the applicable Guidelines ranges, and gave

adequate consideration to the relevant factors in 18 U.S.C. § 3553(a). See United States

v. Tomko, 562 F.3d 558, 567-68 (3d Cir. 2009) (en banc). “[I]f the district court‟s

sentence is procedurally sound, we will affirm it unless no reasonable sentencing court

would have imposed the same sentence on that particular defendant for the reasons the

district court provided.” Id. at 568. Here, the District Court considered the applicable

factors, noted that Williams‟ periods of supervised release had been remarkably



                                             7
unsuccessful, and imposed sentences within, and one-month-shy of, the Guidelines

ranges. As a result, we find that the sentences were substantively reasonable.

                                          III.

      Having concluded that Defense Counsel adequately fulfilled the requirements of

Anders and 3d Cir. L.A.R. 109.2(a), and finding no non-frivolous grounds for appeal

based on our independent review of the record, we will affirm the Orders of the District

Court and grant Defense Counsel‟s motion to withdraw.




                                             8